Citation Nr: 0815595	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-35 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In August 2007, the veteran submitted additional evidence to 
the Board with a waiver of initial RO consideration of the 
evidence.

A hearing was scheduled before the Board in April 2008, but 
was subsequently cancelled by the veteran in April 2008. 


FINDINGS OF FACT

1.  In a November 2002 decision, the Board denied service 
connection for PTSD.

2.  Evidence added to the record since the November 2002 
Board decision does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2002 Board decision is final. 38 U.S.C.A. §§ 
7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  Additional evidence received since the November 2002 
Board decision is not new and material, and the claim of 
entitlement to service connection for PTSD is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.655 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Notice in a new and material evidence claim (1) must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice 
specific to his application to reopen the claim for service 
connection for PTSD by a letter dated in June 2004.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran the 
opportunity to give testimony before the Board.  VA need not 
conduct an examination with respect to the claim of whether 
new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 
(2007); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2007).

In this case, the Board denied the veteran's claim for 
service connection for PTSD in November 2002.  The veteran 
did not appeal this decision, and it became final. When the 
Board disallows a claim, a claim based upon the same factual 
basis may not be considered.  See 38 U.S.C.A. §§ 5108, 7104.  

The Board denied entitlement to service connection for PTSD 
on the basis that the veteran did not have a PTSD disability 
and that the record did not include credible supporting 
evidence verifying the occurrence of any of the veteran's 
claimed inservice stressors.  The Board also specifically 
found that the veteran had no credibility as to the 
evidentiary assertions in the claim for service connection 
for a psychiatric disability.  

In the November 2002 decision, the Board relied upon an April 
2001 VA examination in determining that the veteran did not 
have PTSD.  The veteran had reported the following stressors:  
(1)  The alleged mistreatment of a fellow serviceman, 
Corporal B. D. Coulter, to include an allegation that 
Corporal Coulter was executed; (2)  A rocket exploding 15 to 
20 yards away, rocking him with the blast wave, but not 
injuring him with fragments; (3) Combat with North Vietnamese 
soldiers in approximately February 1970; (4) Witnessing a 
helicopter crash that killed 43 people in early 1970; (5) 
Witnessing a "VC turncoat" placing a flare in a Vietnamese 
woman's vagina; (6) being fired upon by a "puff" gunship, 
stationed 50 to 100 yards away, apparently unaware of the 
veteran's position; (7) Observing a Vietnamese village at a 
distance of 150 yards being attacked by F-4 phantoms, killing 
all villagers; and (8) Learning of the death of a Vietnamese 
orphan killed by the Viet Cong.  At the examination, the 
veteran stated that he did not endorse items 2, 3 and 5 to 8 
as being stressors that actually occurred and that stressor 
4, while accurate, was a not a PTSD-related stressor for him.  
The Board found that the veteran's stressor accounts 
regarding item 1 (Corporal B. D. Coulter), were marked by 
vast inconsistencies and were not considered credible.             

The present claim was initiated by the veteran in March 2004.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."   38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
submitted, "the Board must presume that the newly submitted 
evidence is credible."  Justus v. Principi, 3 Vet. App. 510 
(1992).  However, the Board is not required "to consider the 
patently incredible to be credible."  Duran v. Brown, 7 Vet. 
App. 216 (1994); see also King v. Brown, 5 Vet. App. 19, 21 
(1993) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) 
(noting that Board must not assume credibility of evidence 
"when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion"). 

The additional evidence added to the record since the 
November 2002 Board decision concerning the veteran's claim 
for PTSD includes various duplicate military and medical 
documents; statements from the veteran; a February 2006 
statement from a service comrade; counseling records from the 
Vet Center (dated in May 2004 and August 2007) and a clinical 
assessment from a mental health counselor (dated in September 
2005) in which the veteran is diagnosed as having PTSD; and 
VA medical treatment records (dated from 2006 to 2007) 
showing a provisional diagnosis of PTSD.

The veteran has continued to allege the following stressor 
statements:  (1) mistreatment of Corporal Coulter; (2) combat 
experiences while assigned to the 2nd ROK Marine Brigade in 
February 1970; (3) being fired upon by a "puff" gunship; 
and (4) observing a Vietnamese village being attacked by F-4 
phantoms, killing all villagers.  The veteran's alleged 
stressors are reiterations of previously-advanced assertions 
and the Board finds that such evidence does not constitute 
new evidence to reopen the claim.  A September 2006 VA 
treatment note includes the veteran's acknowledgement that 
his credibility had been questioned in connection with 
previous claims, which he was "trying to address 
appropriately."

In a February 2006 statement, a service comrade stated that 
the veteran's military unit was right next to his battalion 
headquarters, although he did not serve directly with the 
veteran.  He stated that his battalion was attacked many 
times.  There is no evidence, however, that the veteran was 
exposed to combat situations.  As such, the Board finds that 
the service comrade's statement does not constitute new and 
material evidence for establishing the occurrence of a 
claimed stressor. 

Current records from the, VAMC, Vet Center and from a mental 
health counselor show that the veteran is diagnosed with PTSD 
related to his Vietnam experiences.  Those conclusions, 
however, were based solely on the uncorroborated history as 
reported by the claimant.  The veteran's recitation of his 
claimed stressors has been previously properly rejected by 
the Board.  Thus, the Board is not bound by the Justus 
credibility presumption where the medical opinion is based on 
facts found in the last denial to be inaccurate.  Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Thus, that evidence is not 
new and material.  

On this record, the Board must conclude that the additional 
evidence associated with the claims folder since the Board's 
November 2002 decision is either cumulative or redundant of 
evidence previously of record, or does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, or raise a reasonable 
possibility of substantiating the claim.  The additional 
evidence still does not verify the occurrence of any specific 
stressor or confirm a diagnosis of PTSD.  In the absence of 
credible evidence that any claimed stressor actually occurred 
-- an essential criterion of 38 C.F.R. § 3.304(f) --  service 
connection for PTSD may not be granted.

As the veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally-
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has not been received, the appeal is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


